Citation Nr: 0423786	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the RO denied service connection for degenerative joint 
disease of the right knee.  The veteran verbally related his 
notice of disagreement (NOD) in September 2002, as documented 
in a report of contact between the veteran and the RO dated 
that same month.  A statement of the case (SOC) was issued in 
May 2003, and the veteran filed a substantive appeal in July 
2003.  

The Board notes that, in an October 2000 letter, the 
veteran's private treating orthopedist stated that the 
veteran presently had arthritis in his right ankle, secondary 
to his existing right knee degenerative joint disease.  Also, 
in a July 2003 letter, another private orthopedist indicated 
that the veteran currently experienced medical problems with 
his left knee, due to his need to overcompensate for his 
right knee condition.  Given the Board grant of service 
connection for a right knee disability, below, the Board 
finds that this evidence raises a claim for service 
connection for right ankle and left knee disabilities, 
secondary to the service-connected right knee disability.  
However, as the RO has not yet adjudicated these matters, 
they are not properly before the Board, and are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.	Service records refer to at least one incident of 
treatment for right knee complaints, and the veteran has 
asserted that he injured the right knee in service.  

2.	While there is no evidence documenting the veteran's 
allegations of continuing right knee complaints post-service, 
private orthopedists have provided medical opinion that the 
veteran's degenerative joint disease of the right knee is the 
direct result of the veteran's alleged in-service knee 
injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for degenerative joint 
disease of the right knee, as a residual of in-service 
injury, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim on appeal, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim have been 
accomplished.




II.	Background

Service medical records (SMRs) include a September 26, 1953 
treatment report from during the time period that the veteran 
was stationed at Camp Lejeune, North Carolina, documenting 
that the veteran at this time reported having a "bad knee," 
and that heat therapy treatment was prescribed.  There are no 
other references to symptoms of or treatment for a knee 
condition.  

A May 1993 treatment report from a private orthopedic 
treatment center documents a diagnosis of degenerative 
arthritis of the right knee, and a probable degenerative 
meniscal tear.  The veteran's knee at this point showed a 
full range of motion with minimal crepitation, although x-
rays revealed early degeneration of the medial compartment of 
the right knee.  It was noted that the veteran reported a 
long history of pain and discomfort of the right knee, and an 
increase in the severity of his knee condition as a result of 
job-related duties in construction.  The veteran also 
reported that he had a previous "trick knee" football 
injury during service.  Subsequently, as shown by a September 
1999 treatment record, the veteran returned to the clinic for 
further treatment of his right knee pain, as well as for 
right ankle pain.  It was noted that x-rays revealed medial 
gonarthrosis and ankle films showed arthritic ligamentous 
ossicle formation.  Additional records from this clinic from 
November 1999 through July 2000 indicate on numerous 
instances a diagnosis of degenerative joint disease of the 
right knee and right ankle, with a possible medical meniscal 
tear.  

Treatment records from the VA Outpatient Clinic (OPC) in 
Binghamton, New York dated May 1999 and June 1999 document 
the veteran's report of having right knee pain since service, 
as well as a physician's ongoing assessment of osteoarthritis 
in the right knee.  

In an October 2000 letter, one of the orthopedists associated 
with the previously mentioned private treatment center, 
stated that he had been treating the veteran since September 
1999 for a "trick knee" with progressive pain and other 
problems, and that x-rays taken at that time revealed medial 
joint arthritis of both the right medial joint compartment 
and the right ankle.  The physician further stated that the 
veteran likely experienced a medial meniscal tear or 
ligamentous tear in service, and that this injury over time 
had developed into an arthritic condition in his right knee 
and secondarily in his right ankle.  According to the 
physician, the severity of the veteran's current condition 
was a "direct result" of his initial injury in service.

A March 2002 letter from another orthopedist within the same 
private medical practice, noted the veteran's report of 
suffering an injury to his right knee while on active duty 
that resulted in a "trick knee."  According to this 
orthopedist, it appeared from discussions with the veteran 
that while in service he probably experienced a medial 
collateral ligament injury and a medial meniscal injury, with 
pain to the inside of the knee and a history of catching and 
giving way from that time forward.  The orthopedist 
additionally stated that the veteran's current condition of 
significant arthritis to the inside of the knee seemed to 
correlate with his injury during service, and further opined 
that the veterans ongoing right knee problems were directly 
related to his knee injury in service.  It was also noted 
that the veteran did not have any predisposing history or 
contributing history prior to his injury in service. 

An October 2002 letter from the same orthopedist reiterated 
the same findings and conclusions referenced in his letter of 
May 2002. 

In his July 2003 letter, this orthopedist again described the 
veteran's claimed injury in service, and stated that the 
veteran identified September 26, 1953 as the date of his knee 
injury.  The orthopedist also noted that the veteran reported 
having intermittent symptoms from the time of the injury, and 
that these symptoms as reported by the veteran did suggest a 
clear linear progression from that injury to his current case 
status.  He then noted that a progression from prior injury 
to current disability was plausible in this case, in light of 
the fact that the veteran had no other documented injuries to 
his knee.  Additionally, the orthopedist reiterated his 
previous conclusion that there was a direct correlation 
between the veteran's current condition and his in-service 
injury.  He further observed that the veteran has had pain 
and other medical problems with respect to his left knee as 
well, due to his need to overcompensate for his already 
existing right knee condition.       

In his July 2003 substantive appeal, the veteran indicated 
that he suffered a right knee injury in the course of playing 
intramural football while stationed at Camp Lejeune.  For the 
remainder of his service, he stated, he experienced 
discomfort in the knee, and the continuing problem of having 
his knee "pop" out of its joint and then having to force it 
back into place.

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for service connection for 
degenerative joint disease of the right knee are met.  

Medical evidence from both VA and private treatment providers 
indicates that the veteran currently has degenerative joint 
disease of the right knee.  In May 1993, a private 
orthopedist initially diagnosed the veteran with degenerative 
arthritis of the right knee, and a probable meniscal tear, 
based on a physical examination as well as the results of an 
x-ray; subsequent private treatment records since September 
1999 have repeatedly noted this same diagnosis, and have 
included a September 1999 report of x-ray evidence of medial 
gonarthrosis in the right knee.  Also, in May 1999 a VA 
physician at Binghamton OPC assessed the veteran with 
osteoarthritis in the right knee.  Additionally, in letters 
dated October 2000, May 2002, and July 2003, the veteran's 
private treating orthopedists have documented the presence of 
an ongoing right knee arthritic condition.  

Accordingly, a current right knee disability exists.  The 
question remains, however, as to whether there is a medical 
relationship, or nexus, between the veteran's current right 
knee disability and service.  The Board finds that, in this 
case, the overall evidence, to include the veteran's 
assertions, tends to establish that such a relationship 
exists.  

The Board notes, initially, that there is no documented, 
objective evidence of a right knee injury in service.  
However, the veteran has asserted experiencing such an 
injury, and the veteran's SMRs show that that on at least one 
occasion-on September 26, 1953, while stationed at Camp 
Lejeune, North Carolina-the veteran sought medical attention 
for a "bad knee".  Heat therapy was prescribed.  This 
record of treatment tends to support the veteran's assertions 
of in-service knee trauma.  The Board notes that the veteran 
as a layperson without the appropriate medical training and 
expertise is not competent to render a probative opinion on a 
medical matter (see e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)); nonetheless, he is competent to assert the 
occurrence of in-service event, such as the in-service injury 
he claims here.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

While the record is also devoid of any evidence to document 
the veteran's assertions of continuing right knee 
symptomatology in and post-service, the veteran has 
consistently asserted, to medical treatment providers, that 
he has continued to experience problems with the right knee.  
Furthermore, based on the veteran's assertions, a private 
treating orthopedist has rendered an October 2000 opinion 
that, over time, the veteran's right knee problems beginning 
with the in-service injury developed into arthritis of the 
right knee, and that the veteran's current condition was the 
direct result of his in-service injury.  Another treating 
orthopedist expressed a similar medical opinion in letters 
dated March 2002 and July 2003.  The Board notes that, in 
explaining the basis for his conclusion, the latter physician 
suggested at least the possibility of a continuity of 
symptomatology between the veteran's in-service injury and 
present right knee condition-specifically, a reported 
history of catching and giving way of the right knee 
following the initial injury-and of a clear linear 
progression from that injury to the veteran's current status.  
That physician also pointed out that the veteran has no other 
documented injuries to his knee that might have otherwise 
contributed to his current degenerative joint disease.  
While the Board is not required to accept a medical opinion 
based on the veteran's own reported history (see, e.g., Wood 
v. Derwinski, 1 Vet. App. 90 (1991)), here, the opining 
physicians have not only found such history to be credible, 
but consistent with the medical development of degenerative 
joint disease.  The Board notes that there is no contrary 
evidence or medical opinion of record.

In view of the above-referenced medical evidence, and 
affording the veteran the benefit of the doubt on the 
question of in-service injury and continuity of 
symptomatology, as alleged, the Board finds that the criteria 
for a grant of service connection for degenerative joint 
disease of the right knee have been met. 


ORDER

Service connection for degenerative joint disease of the 
right knee is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



